 


109 HR 2126 IH: Social Security Survivors' Fairness Act of 2005
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2126 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to reduce from 60 to 55 the age at which an individual who is otherwise eligible may be paid widow’s or widower’s insurance benefits. 
 
 
1.Short titleThis Act may be cited as the Social Security Survivors' Fairness Act of 2005. 
2.Reduction in age of eligibility for widow’s and widower’s insurance benefits 
(a)Widow’s insurance benefits 
(1)In generalSection 202(e)(1) of the Social Security Act (42 U.S.C. 402(e)(1)) is amended by striking age 60 each place it appears in subparagraph (B) and in the matter following subparagraph (F) and inserting age 55. 
(2)Conforming amendments 
(A)Section 202(e)(3)(A) of such Act (42 U.S.C. 402(e)(3)(A)) is amended by striking age 60 and inserting age 55. 
(B)Section 202(e)(4) of such Act (42 U.S.C. 402(e)(4)) is amended by striking age 60 and inserting age 55. 
(b)Widower’s insurance benefits 
(1)In generalSection 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by striking age 60 each place it appears in subparagraph (B) and in the matter following subparagraph (F) and inserting age 55. 
(2)Conforming amendments 
(A)Section 202(f)(3)(A) of such Act (42 U.S.C. 402(f)(3)(A)) is amended by striking age 60 and inserting age 55. 
(B)Section 202(f)(4) of such Act (42 U.S.C. 402(f)(4)) is amended by striking age 60 and inserting age 55. 
(c)Adjustment to reduction percentage with retirement age at age 65 
(1)Reduction in monthly reductionSection 202(q)(1)(A) of such Act (42 U.S.C. 402(q)(1)(A)) is amended by striking 19/40 of 1 percent and inserting 19/80 of 1 percent. 
(2)Expansion of maximum reduction periodSection 202(q)(6)(A)(iii) of such Act (42 U.S.C. 402(q)(6)(A)(iii)), by striking age 60 and inserting age 55. 
(d)Additional conforming amendmentsTitle II of such Act is further amended— 
(1)in the last sentence of section 203(c) (42 U.S.C. 403(c)), by striking age 60 and inserting age 55; 
(2)in clause (D) of the last sentence of section 203(f)(1) (42 U.S.C. 403(f)(1)(D)), by striking age 60 and inserting age 55; 
(3)in section 216(l)(2), by striking age 60 and inserting age 55; 
(4)in the first sentence of section 222(c)(3) (42 U.S.C. 422(c)(3)), by striking age 60 and inserting age 55; 
(5)in section 222(d)(1) (42 U.S.C. 422(d)(1)), by striking age 60 in clauses (C) and (D), and inserting in each instance age 55; and 
(6)in section 225(a) (42 U.S.C. 425(a)), by striking age 60 each place it appears and inserting age 55. 
3.Effective dateThe amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after the month in which this Act is enacted. 
 
